Citation Nr: 1539735	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-44 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.

The Board remanded the matter in February 2013 for new examinations and medical opinions.  As will be discussed further below, the Board finds that the new medical opinions are inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a total rating based on individual unemployability.  He is service-connected for diabetes mellitus, type II, evaluated as 20 percent disabling as of August 11, 2002.  Service connection was also established for the following disabilities as secondary to his diabetes: peripheral neuropathy of the left lower extremity evaluated as 10 percent disabling as of May 5, 2005; peripheral neuropathy of the right lower extremity evaluated as 10 percent disabling as of May 5, 2005; erectile dysfunction evaluated as nondisabling (with grant of special monthly compensation for loss of use of creative organ) effective August 11, 2003; hypertension evaluated as 10 percent disabling as of May 5, 2005, and chronic diabetic macular edema, right eye, evaluated as 30 percent disabling as of August 11, 2003.  In addition, the RO recharacterized the Veteran's formerly service-connected proptosis, left eye, (for which service connection was established effective December 30, 1971, and was evaluated as 10 percent disabling since October 1, 1972), as diabetic retinopathy, left eye, and continued the 10 percent disability previously assigned.  The Veteran's combined disability rating is 60 percent effective May 5, 2005.  As these disabilities are of common etiology, the preliminary schedular criteria for assignment of a TDIU rating are met.  

In his unemployability claim form dated December 2006, the Veteran indicated that he completed 4 years of high school.  Occupationally, the record demonstrates that the Veteran worked from September 1968 to April 2005 (essentially 36 1/2 years) in manufacturing in precision grinding and inspection (also reported as a cutting tool grinder and inspector).  He was terminated from his employment in April 2005 after his short term disability expired.  He last worked in October 2004.  At that time, the Veteran was on short term disability because of the vitreous hemorrhage in the left eye.

At his hearing in March 2102, the Veteran testified that his loss of vision resulting from diabetic retinopathy and its resulting problems has made it difficult for him to perform most functions because his right eye is essentially a total loss and his left eye has only 20/40 vision.  He essentially claims that his vision problems make him unemployable.  Because of his vision loss, he testified that he requires a lot of light in order to see what he is doing.  More significantly, he has problems with depth perception and reading.  He also has problems using a computer because of difficulty being able to read the monitor. 

The Veteran was afforded VA examinations in April and June 2013.  The examiners conducted thorough physical examinations and offered opinions as to the effect on employment for each individual disability, however, the examiners did not opine whether the Veteran is unemployable due to the combined effects of all his service-connected disabilities, especially in light of his education and work experience.  The Board recognizes that under Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner".  Nevertheless, the Board is of the opinion that the examiner's assessment on this question would be relevant in assisting the Board in making such a finding.  Thus, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in June 2013, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The claims folder and copies of all pertinent records should be made available to the examiner. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal. If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




